 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1411 
In the House of Representatives, U. S.,

July 21, 2010
 
RESOLUTION 
Honoring the service and commitment of the 111th Fighter Wing, Pennsylvania Air National Guard. 
 
 
Whereas the 111th Fighter Wing’s roots date back to the establishment of the 103rd Observation Squadron on June 27, 1924, in the sod fields of the Philadelphia Airport; 
Whereas on February 17, 1941, the 103rd was ordered to active service, performing antisubmarine patrols off the coast of New England; 
Whereas the squadron deployed to the China-Burma-India (CBI) Theater of World War II in 1943, executing support operations for the duration of the war; 
Whereas the 391st Bombardment Group (Medium), constituted on January 15, 1943, earned the Distinguished Unit Citation for its service during World War II, performing ground attack missions in France and the Low Countries in advance of the invasion of Normandy, and in Germany in support of and in the aftermath of the Battle of the Bulge; 
Whereas in 1946, the 391st was redesignated the 111th Bomb Group (Light), and the 111th Bomb Group and the 103rd Squad were designated to the Pennsylvania National Guard; 
Whereas when the 111th Composite Wing was activated in April 1951, members honorably performed various missions in support of the U.S. war effort in Korea; 
Whereas in 1963, the 111th ended its 39-year history at Philadelphia Airport, and moved into new housing on the north end of the Willow Grove Naval Air Station; 
Whereas the 111th Air Transport Group flew numerous airlift missions in support of the U.S. war effort in Vietnam; 
Whereas in 1995, the newly designated 111th Fighter Wing volunteered for deployment to Kuwait, where they conducted Combat Search and Rescue alert, Kill Box flights over Iraq, Airborne Forward Air Control, and joint training missions in support of Operation Southern Watch; 
Whereas in 1999, the 111th again deployed to Al Jaber, Kuwait, to support joint combat flight operations for Operation Southern Watch; 
Whereas immediately following the attacks of September 11, 2001, the 111th Fighter Wing voluntarily deployed on very short notice to support joint combat operations for Operation Southern Watch and Operation Enduring Freedom; 
Whereas between 2002 and 2003, the wing was the lead unit for short notice, voluntary, out-of-cycle Air Expeditionary Force deployments to Bagram Air Base, Afghanistan, performing joint combat flight operations with the Army, Special Forces, and coalition ground troops despite total ‘black out’ conditions, a substantial number of mines on and around the airfield, extreme weather conditions, and unremitting enemy shelling; 
Whereas in 2003, the 111th once again volunteered for deployment to Al Jaber, Kuwait, directly supporting coalition armor forces during the invasion of Iraq from the Kuwaiti border; 
Whereas the 111th Fighter Wing was awarded the Air Force Outstanding Unit Award, with Valor, for voluntarily deploying to austere bases in two separate combat operations within a five-month period; 
Whereas the unit was also awarded the Reserve Family Readiness Award in 2003 and the Air National Guard Distinguished Flying Unit Award in 2004; 
Whereas in its 86-year history, the wing has flown aircraft that includes the JN–4 Jenny, PT–1 Trusty, BT–1, Curtiss O–1 Falcon, Douglas O–2H, Curtiss O–11 Falcon, Douglas O–38, North American O–47A and O–47B, Stinson O–49 Vigilant, Curtiss O–52 Owl, Taylorcraft O–57 Grasshopper, Piper L–4 Grasshopper, Stinson L–1B Vigilant, Lockheed P–38(F–5) Lightning, Douglas A–26 Invader, Boeing RB–29 Superfortress, North American F–51 Mustang, Lockheed T–33 Shooting Star, Republic F–84 Thunderjet, Lockheed F–94 Starfire, Northrop F–89 Scorpion, Boeing C–97 Stratofreighter, Cessna U–3A Blue Canoe, Cessna O–2 Skymaster, Cessna OA–37 Dragonfly, and Fairchild A–10 Thunderbolt II; 
Whereas the members of the 111th Fighter Wing of the Pennsylvania Air National Guard have served with courage, selflessness, and compassion in every role they have been asked to fulfill, and have earned the respect and gratitude of the citizens of Pennsylvania and of all Americans;  
Whereas the ruling of the Base Realignment and Closure Commission of 2005 marks the end of an era for the 111th Fighter Wing at Willow Grove Naval Air Station; and 
Whereas even though the Base Realignment and Closure Commission of 2005 removed the 111th’s flying mission, the unit will continue proudly serving the United States through new missions: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the exemplary service of members of the 111th Fighter Wing of the Pennsylvania Air National Guard; and  
(2)honors and thanks all members of the 111th Fighter Wing of the Pennsylvania Air National Guard, past and present, for their tremendous contributions to the defense and security of the United States.  
 
Lorraine C. Miller,Clerk.
